Citation Nr: 0000425	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  99-03 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected posttraumatic stress disorder (PTSD), 
currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969.  

The appeal arises from the August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, in pertinent part granting 
service connection and assigning a 10 percent rating for 
PTSD. 

In the course of appeal, in September 1999, the veteran 
testified at a hearing at the RO before the undersigned Board 
member.  A transcript of that hearing is contained within the 
claims folder.  


FINDINGS OF FACT

1.  The veteran's PTSD is productive of mild anxiety symptoms 
which do not significantly impair occupational or social 
functioning.  

2.  The veteran does not suffer from decreased work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to his PTSD, including due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, or mild memory loss. 


CONCLUSION OF LAW

The schedular requirements for a rating in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.130, Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO has determined that the date of receipt of an informal 
claim for service connection for PTSD was October 31, 1997.  

In a statement submitted in February 1998, the veteran's wife 
recounted the veteran's difficulties over the years including 
with symptoms of PTSD.  However, she failed to describe any 
current symptoms of PTSD.  In a February 1998 statement the 
veteran's wife's mother also described some past symptoms 
including possibly past symptoms of PTSD, but did not 
describe any current PTSD symptoms.  

In a statement submitted in May 1998, the veteran described 
his inservice stressor experiences in great detail.  He also 
described an incident shortly after service wherein he had 
uncontrolled anger toward a hall commander at college.  He 
reported that while still dating his wife from 1971 to 1973, 
he continued to be nervous.  Nonetheless, he reported that he 
quit drinking at that time.  He reported that he had 
flashbacks and nightmares from service that continued during 
his marriage.  He described a tick disorder beginning in 
service which became more severe after he stopped drinking, 
for which he sought medical treatment.  He attributed the tic 
disorder to his experiences in Vietnam.  He also reported 
being colder in his feelings upon his return from Vietnam, 
and preferring to isolate from others more, watching much 
television, hating crowds, and finding that crowds made him 
nervous.  He also reported increased nervousness, much 
irritability, and anger.  While the veteran conceded that he 
had a good job, he felt that he had been held back because of 
his inability to concentrate.  He also reported some impaired 
memory.  He reported entertaining  thoughts of suicide, which 
he had not acted upon because of his family.

In a May 1998 VA psychological evaluation, the veteran 
underwent psychological testing and a clinical interview.  
The veteran reported stressor experiences in Vietnam which 
resulted in his being "petrified" at that time.  The 
veteran's statements were judged to be reliable and accurate.  
He reported hyper-arousal and distress upon exposure to 
reminders of Vietnam, including seeing Asian persons and 
television programs about Vietnam.  He reported in the past 
having made efforts to avoid reminders of Vietnam, including 
avoiding Chinese restaurants.  He reported in the past 
experiencing frequent intrusive memories of Vietnam, and 
having distressing trauma-related dreams.  Symptoms in the 
past also reportedly included difficulty enjoying activities 
and a restricted range of affect.  Current feelings included 
a sense of detachment from others.  Past hyper-arousal 
symptoms included difficulty sleeping, irritability, 
difficulty concentrating, marked hypervigilance, and 
exaggerated startle response.  The examiner concluded that 
the veteran's history and symptoms were consistent with a 
history of combat-related PTSD, with past PTSD resulting in 
past considerable occupation and social impairment, including 
lack of employment progress.  Change tended to provoke 
extreme anxiety, causing the veteran to turn down promotions 
and not to seek advancement.  However, the veteran had not 
endorsed a sufficient number of current symptoms to warrant a 
current diagnosis PTSD.  Nonetheless, the examiner noted that 
the veteran continued to suffer from associated job 
difficulties, with loss of attention and loss of focus on job 
tasks.  The examiner also noted that though the veteran had 
been married for 25 years to his wife, he still was unable to 
confide in her or in anyone about his experiences in Vietnam.  
While he had several friends, he still had no close friends 
in whom he could confide, and preferred to spend most of his 
time alone.  The examiner concluded that the veteran had a 
lifetime history of PTSD, with current persistent symptoms 
below the clinical threshold for a diagnosis of PTSD.  
Counseling was recommended, and a Global Assessment of 
Functioning (GAF) Scale score of 70 was assigned.  

At a May 1998 private psychological evaluation, with 
psychological testing and a clinical interview, the examiner 
noted the veteran's history of Vietnam service with a few 
traumatic events wherein the veteran experienced a sense of 
impending doom.  The examiner accepted these experiences as 
having given rise to a current PTSD disorder with continued 
fearfulness.  The veteran reported a history of multiple tics 
in response to anxiety, and intense difficulties with anger 
and decreased concentration following return from Vietnam.  
The veteran described becoming homicidal upon his first night 
of return to college after separation from service, involving 
a verbal altercation wherein he felt homicidal but was able 
to restrain himself.  The examiner noted that the veteran had 
compulsive traits that enabled him to function reasonably 
despite his PTSD disorder.  The examiner noted the methodical 
manner in which the veteran completed the Bender Visual Motor 
Test, consistent with his compulsive traits.  The examiner 
assessed that the veteran currently suffered from 
irritability, outbursts of anger, difficulty concentrating, 
hypervigilance, and sleep disturbance due to his PTSD.  

At a June 1998 VA psychiatric evaluation, the examiner noted 
a history of PTSD dating from Vietnam service, with the 
veteran reporting emotional difficulty, poor concentration, 
poor and interrupted sleep, restlessness, being easily 
startled, and bad dreams.  He reported that he currently had 
bad dreams approximately once per month.  He also reported 
being a loner and having a bad temper.  The veteran 
reportedly never had any inpatient or outpatient treatment 
specifically for his PTSD.  He did have treatment for a tic 
disorder in the 1970's.  He reported taking no medication for 
his PTSD, with the exception of occasionally taking a Valium 
for anxiety from a prescription for a family member.  The 
veteran reported working in the same company for the prior 25 
years, being married to his wife for the prior 25 years, 
having one child by that marriage, and getting along well 
with his wife.  He also reported being close to his friends 
and family.  Interests and activities included playing and 
watching golf and watching television.  Upon mental status 
examination, the veteran was alert and oriented times three, 
cooperative, neatly and causally dressed, and answered 
questions and volunteered information.  There was no 
looseness of associations or flight of ideas, and no bizarre 
motor movements except a facial tic.  There were also no 
delusions, hallucinations, ideas of reference, or 
suspiciousness.  The veteran's memory for both remote and 
recent events was good.  Insight, judgment, and intellectual 
capacity appeared adequate.  The examiner assessed PTSD with 
a GAF Scale score of 70.  

At a September 1999 hearing before the undersigned Board 
member at the RO, the veteran testified that some medication 
had been prescribed for him in the early 1970's, but that 
after a time he stopped taking the medication.  He testified 
that currently he was taking Lorazepam only when needed for 
anxiety.  He testified that he sometimes remembered his 
experiences from Vietnam, and that at times he did not 
remember who he was.  He testified, in effect, that he 
suffered from some stress and panic in his work, and at times 
had lapses of attention.  He added that he had performance 
appraisals in the past in which it was noted that he did not 
always concentrate sufficiently at work.  However, he 
testified that he had never been threatened with being fired 
at work.  He testified that he had been with his current 
employer for twenty-six years, and, in effect, that he did 
not currently have to supervise people to a significant 
degree.  He testified that he had earned a Bachelor of 
Science in business.  He testified that he currently earned a 
salary of $60,000 per year, representing salary increases of 
4 to 5 percent per year over his 26 years of employment.  He 
testified that he considered himself to be frequently 
depressed, that he at times had difficulty in social 
situations, and that he had to work at dealing with social 
situations and avoiding arguments.  He testified that he had 
been married to his wife for twenty-six years and had one 
son.  He testified, in effect, that his wife was very 
understanding of his PTSD.  

Also at the hearing, the veteran's wife testified that she 
believed his attention span was getting worse, and that he 
preferred to be alone rather than involve himself with other 
people.  

Analysis

As an initial matter, the Board notes that while the veteran 
has attributed a tic disorder to his experiences in Vietnam, 
and has associated them with his PTSD, service connection for 
that tic disorder was separately considered by the RO in its 
August 1998 Rating decision, with service connection denied 
for a tic disorder, including as due to PTSD.  The veteran 
did not appeal that denial of service connection for a tic 
disorder, and accordingly the issue of service connection for 
the veteran's tic disorder is not herein before the Board and 
is not considered in the Board's determination of the 
appropriate disability rating for the veteran's PTSD.  

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Code 
9411 (1999).  The schedular criteria for pertinent ratings 
are as follows: 

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  30 
percent

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.  10 
percent

38 C.F.R. § 4.130 (1999). 

In this case, as examiners at recent VA and private 
examinations have found, the veteran suffers from mild PTSD 
symptoms consisting of some sleep impairment, some mood 
impairment with anger, some reduced trust or emotional 
closeness to others, and some diminished social interaction.  
The veteran currently functions adequately in a well-paid 
position, and maintains functional relationships with his 
wife, child, and friends.  He testified that he does not miss 
work due to his PTSD.  At recent VA examinations, a GAF Scale 
score of 70 has been assigned, representing mild social or 
occupational impairment.  There is no evidence that the 
veteran suffers from any periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss.  Occupational functioning is 
apparently good.  Further, as the veteran reported at a June 
1998 VA psychiatric examination, he is close to his family 
and friends, and has pastimes including playing and watching 
golf, and watching television.  Despite the veteran's and his 
wife's contentions of impaired memory or concentration, upon 
that June 1998 VA psychiatric examination, memory for recent 
and remote events was good and intellectual capacity appeared 
adequate.  Accordingly, a 30 percent rating for PTSD is not 
currently warranted in this case, despite contentions of the 
veteran and his wife to the contrary.  Rather, occupational 
and social impairment has been found to be mild, warranting 
only a 10 percent rating.  38 C.F.R. §§ 4.7, 4.130.

The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

The Board has reviewed the entire record and finds that the 
10 percent rating assigned by the RO for PTSD reflects the 
most disabling this disorder has been since October 1997, the 
date of reported receipt of an informal claim for service 
connection, which is the beginning of the appeal period.  
Thus, the Board has concluded that staged ratings for this 
disorder are not warranted.  Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).


ORDER

Entitlement to an increased rating above the 10 percent 
currently assigned for PTSD is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

